Citation Nr: 1034133	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  00-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury to 
the groin, to include the left spermatic cord (formerly claimed 
as an inguinal hernia).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1976 to April 1, 
1976.  The record establishes that the Veteran was incarcerated 
at the time he filed his claim for benefits, and that he 
continues to be incarcerated.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefit sought on appeal.  The Veteran's appeal 
was later transferred to the RO in Waco, Texas.

The Veteran was scheduled for a Board hearing in Washington, 
D.C., in October 2004.  The Veteran failed to appear for the 
hearing and, as he also failed to provide good cause for his 
failure to appear or request that the hearing be rescheduled, his 
hearing request was deemed withdrawn.  38 U.S.C.A. § 20.702(e) 
(2009).

The Board first considered the Veteran's appeal in October 2004.  
At that time, the Board remanded the Veteran's appeal in order to 
obtain additional service treatment records (STRs).  In May 2005, 
the Board again considered the Veteran's appeal.  The Board found 
that, although the Veteran sustained a groin injury while on 
active duty, there was no post-service medical evidence of any 
residuals of that injury.  Without such evidence of a current 
injury, the Board found that no further development of the 
Veteran's appeal was warranted, and denied the Veteran's claim.

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court); in September 2006, the Court 
granted a joint motion for remand.  The Court vacated the Board's 
decision, finding that VA failed in its duty to assist under the 
Veterans Claims Assistance Act of 2000 (VCAA) by not employing 
the requisite amount of effort to afford the incarcerated Veteran 
a medical examination; in addition, VA failed in its duty to 
assist the Veteran in obtaining private medical records.

On appeal again in March 2007, the Board remanded the case for 
further development, to include providing appropriate VCAA 
notice; obtaining private medical records; and providing a VA 
examination to determine whether the Veteran has current 
residuals of the in-service groin injury.  

This case was most recently before the Board in December 2009; it 
was remanded so that private medical records could be obtained.



FINDING OF FACT

The Veteran sustained a groin injury while on active duty in 
March 1976, to include trauma to the left spermatic cord; 
treatment resulted in progressive improvement; there is no post-
service medical evidence of any residuals of an in-service groin 
injury, to include a left spermatic cord disability.


CONCLUSION OF LAW

Service connection for claimed residuals of an injury to the 
groin, to include a left spermatic cord disability (formerly 
claimed as an inguinal hernia), is not warranted. 38 U.S.C.A. § 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran post-adjudication notice by letters 
dated March 2003, April 2007, April 2009, and January 2010.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  While the 
letters were not provided prior to the initial adjudication, the 
Veteran has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case (SSOCs) dated in October 
2003, February 2004, March 2004, March 2005, November 2009, and 
March 2010 following the provision of notice.  

VA has obtained service treatment records.  No relevant VA 
treatment records have been identified.  As discussed above, this 
case has been remanded several times in order to obtain private 
treatment records.  

The Veteran indicated in his January 2000 claim that he received 
medical treatment for "testicles, hernia, inguinal ring" in 
1985 from Parkland Memorial Hospital (Parkland).  He included a 
Form 21-4142 for Parkland, but did not provide an address.  In 
letters dated November 2000, March 2003, and November 2004, the 
RO requested medical records relevant to the claim.  No response 
was received.  In April 2005, the Veteran submitted a Form 21-
4142 for Parkland, but the address was incomplete.  In an April 
2007 letter, the RO requested that the Veteran submit a Form 21-
4142 for Parkland and Hardin Memorial Hospital (Hardin).  The 
Veteran submitted another release for Parkland, but again 
provided an incomplete address.  In April 2009, the RO sent the 
Veteran a "corrective letter" and requested that he submit a 
Form 21-4142 for Parkland and Hardin; the letter contained the 
correct address for Parkland.  The Veteran's response did not 
include a release.  In an August 2009 letter, the RO requested 
that the Veteran submit a Form 21-4142 for Parkland and "each 
healthcare provider."  The Veteran subsequently provided a 
release for Parkland.  In October 2009, the RO requested records 
from Parkland.  No response was received.  In a November 2009 
letter, the RO informed the Veteran that it had not received a 
response from Parkland.  In a January 2010 letter, the RO 
requested a Form 21-4142 for Parkland, Hardin, Montford Prison 
Unit, Galveston Hospital, and John Sealy Hospital.  The Veteran's 
response did not include a release or any reference to medical 
evidence.  The Board finds that the VA has properly assisted the 
Veteran in obtaining any relevant evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file.

The Veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration given 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him the 
necessary examination at the closest VA medical facility.  See, 
e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an 
incarcerated Veteran includes: (1) attempting to arrange 
transportation of the claimant to a VA facility for examination; 
(2) contacting the correctional facility and having their medical 
personnel conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See Bolton, 8 
Vet. App. at 191.  

The RO requested a June 2002 VA medical examination.  A July 2002 
Report of Contact indicates that the Veteran failed to appear for 
that examination.  The RO called the VA Medical Center to find 
out if there was any reason the Veteran missed the examination.  
The VAMC informed the RO that the Veteran was informed of the 
examination but was a no-show.  However, the May 2002 VA medical 
opinion request indicates that the Veteran was incarcerated, and 
requested only a medical opinion without any clearly indicated 
expectation that the Veteran would appear for an examination.  
Accordingly, the March 2007 Remand Order directed the RO to 
arrange for a VA examination of the Veteran to determine if he 
has a current diagnosis of residuals of a groin injury.  In an 
April 2009 letter, the RO requested that the prison "advise if 
inmate is eligible to attend" a VA examination.  No response was 
received.  The RO sent another letter in August 2009 indicating 
that a September 2009 examination had been scheduled and asking 
if the Veteran was "eligible to attend."  A September 2009 
notation in the file states that "prison will not allow exam to 
take place.  Vet has been declared too high of a security risk 
for the exam."  The Board finds that the RO complied with its 
duty to assist as enunciated by the Court in Bolton.  Therefore, 
it is not prejudicial to the Veteran for the Board to decide this 
appeal without first scheduling him for an examination.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the Veteran entered service on 
March 7, 1976.  On March 8, 1976, he was kicked in the groin.  He 
was hospitalized at Ireland Army Hospital on March 14 and 15, 
1976.  He received treatment, to include being encouraged to 
remain in bed and application of an ice pack, on March 14.  He 
remained in bed as ordered.  On March 15, 1976, he was noted to 
have slept well with no complaints of pain.  The diagnoses were 
trauma to left spermatic cord, mild, and hypoplasia of the left 
testes.  Progressive improvement was also noted and he was found 
to be ready for discharge to light duty for 5 days.  A follow-up 
clinic note dated March 20, 1976 shows that the Veteran had 
tenderness around the left testicle; no other abnormalities were 
noted.  He was given an additional 5 days of limited duty (no 
vigorous activity).  It was also recorded that the condition was 
temporary and not expected to exceed 90 days and that the 
limitations placed on the Veteran would be automatically 
cancelled in 5 days.  He was again seen for pain in the left 
testicle on March 22, 1976.  There is no further service medical 
documentation relating to this injury.  Service personnel 
documentation shows that on April 1, 1976, the Veteran was 
discharged from service due to inability to adjust to military 
life.

The record establishes that the Veteran sustained a groin injury 
in March 1976, during his brief period of active duty, to include 
trauma to the left spermatic cord.  Treatment resulted in 
progressive improvement and he was placed on temporary light 
duty.  There is no post-service medical evidence of any residuals 
of an in-service groin injury, to include a left spermatic cord 
disability.  More than 10 years have elapsed since the initial 
submission of the claim, and the VA has still received no 
competent medical evidence of a current disability, which 
precludes any possible showing of a link between a current 
disability and the in-service injury.  As the Veteran has been 
notified on multiple occasions, a showing of a current disability 
is a requirement for a claim for service connection to succeed on 
the merits.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As to whether the substantiated in-service injury to the 
groin resulted in any manifestly chronic condition, see 38 C.F.R. 
§ 3.303(b), it is significant that this condition was profiled by 
treating medical professionals at the time as temporary.  Absent 
any competent showing of a current disability, the evidence is 
completely lacking with respect to two of the three critical and 
required elements for substantiating a claim for service 
connection, i.e., a current disability and a competent showing 
that the current disability began during service or is related to 
an incident of service.  Id.

The preponderance of the evidence is against the claim for 
service connection; there is no doubt to be resolved; and 
entitlement to service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for residuals of an injury to the groin, to 
include the left spermatic cord (formerly claimed as an inguinal 
hernia), is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


